DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-12, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Document No. 99/01353 to Sievers et al.
Regarding claim 1, Sievers et al. discloses a sack having a body comprising a first layer (3) forming an outer part of the body, a second layer (2) on an inner surface of the first layer, a third layer (1) on an inner surface of the second layer, wherein the third layer is made of an air-permeable material (claim 1) and forms an innermost side of the body, a filling orifice (12) at a top of the body, and a discharge duct on the top of the body and opening to a side of the body (note the arrowheads depicted in Fig. 5; page 6, lines 150-155), wherein the discharge duct directs air in a direction perpendicular to the filling orifice (note the direction of the arrows extending between the spots depicted in Fig. 5).
Regarding claim 2, Sievers et al., as discussed above meets the structure implied by the functional recitation “the body protects the moisture inside the material in the powder and/or granular form which is filled into the cavity.”
Regarding claim 3, Sievers et al. discloses the body is formed by sticking the first layer, the second layer and the third layer together (page 3, lines 74-77; page 4, lines 110-116 through page 5, lines 1-140).
Regarding claim 4, Sievers et al. discloses the body comprises at least three layers, as discussed above.
Regarding claim 6, Sievers et al. discloses the second layer (2) is located between the first layer (3) and the third layer (1), as discussed above.
Regarding claim 7, Sievers et al. discloses the second layer (2) is polyethylene (HDPE; page 3, lines 70-72) and a tube-shaped structure.
Regarding claim 8, Sievers et al. discloses the second layer (2) is a barrier film completely impermeable to air and moisture (page 2, lines 40-42; page 3, lines 61-68), which meets the recitation “the second layer has no perforation and or punch holes.”
Regarding claim 9, Sievers et al. discloses the second layer (2) is a barrier film completely impermeable to air and moisture (page 2, lines 40-42; page 3, lines 61-68), which meets the structure implied by the functional recitation “the second layer it prevents the powder and/or granular material from overflowing out of the body.”
Regarding claim 10, Sievers et al. discloses the second layer (2) is a barrier film completely impermeable to air and moisture (page 2, lines 40-42; page 3, lines 61-68) and the second layer (2) is HDPE (page 3, lines 70-72), which meets the structure implied by the functional recitation “the second layer that prevents odor and moisture permeability by means of the oxygen barrier materials contained within a polyethylene material.”
Regarding claim 11, Sievers et al. discloses the third layer (1) the innermost layer of the body (page 3, lines 61-68), which meets the structure implied by the functional recitation “a third layer in contact with the material or product in powder and/or granular form which is filled into the body.”
Regarding claim 12, Sievers et al. discloses the third layer is made of an air-permeable material (claim 1) and during filling of the sack, air moves from the sack to an area between the inner layer and the barrier layer from where it flows out through their ends (page 6, lines 150-155), which meets the structure implied by the functional recitation “the third layer which conveys the air contained in the powder and/or granular form material filled into the body rapidly to the second layer.”
Regarding claim 14, Sievers et al. discloses the third layer is made of an air-permeable material (claim 1) and during filling of the sack, air moves from the sack to an area between the inner layer and the barrier layer from where it flows out through their ends (page 6, lines 150-155), which meets the structure implied by the functional recitation “the third layer enables the filling of the body to ensure that the material in the powder and/or granular form filled into the body is protected against internal and external influences without altering its physical, chemical properties.”
Regarding claim 15, Sievers et al. discloses a filling orifice (12) provided in the upper part of the body which is hexagonal (Fig. 6).
Regarding claim 16, Sievers et al. discloses the discharge duct has a hollow pocket extending from a bottom of the body to a base of the body which is stretched to a hexagonal shape of the body (Figs. 5 and 6).
Regarding claim 17, Sievers et al. discloses the discharge duct has a hollow pocket extending from the bottom of the body to the base of the body which is stretched to the hexagonal shape of the body (Figs. 5 and 6) and the third layer is made of an air-permeable material (claim 1) and during filling of the sack, air moves from the sack to an area between the inner layer and the barrier layer from where it flows out through their ends (page 6, lines 150-155), which meets the structure implied by the functional recitation “the discharge duct is used to eliminate the negative effect of the material in the form of powder and/or granular which is filled into the body to the filling time since there is no perforation and punch holes in the second layer.”
Regarding claim 18, Sievers et al. discloses the discharge duct, as discussed above, meets the structure implied by the functional recitation “provides a faster filling of the material in the form of powder and/or granule passing through the filling orifice into the body by draining the air remaining in the body.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Document No. 99/01353 to Sievers et al. and European Patent Application No. 2 100 821 to Åström.
Regarding claim 5, Sievers et al. discloses the claimed invention, especially the first layer (3) being made of paper (page 3, lines 61-68).  However, it is uncertain if the paper of the first layer is kraft paper capable of fast evacuation of any kind of kraft paper or air.  Åström teaches that using Kraft paper, characterized by its overall good strength and high porosity, is known in the art of multi-wall valve sacks (paragraph [0002]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use Kraft paper as the paper of the first layer in the Sievers et al. sack, as in Åström, which meets the structure implied by the functional recitation “capable of fast evacuation of any kind of kraft paper or air”, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 13, Sievers et al. discloses the claimed invention, especially the third layer being an air-permeable paper (claim 1).  However, it is unclear if the air-permeable paper comprises a high porosity paper.  Åström teaches that using Kraft paper, characterized by its overall good strength and high porosity, is known in the art of multi-wall valve sacks (paragraph [0002]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use Kraft paper, characterized by its overall good strength and high porosity, as the air-permeable paper of the third layer in the Sievers et al. sack, as in Åström, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JES F PASCUA/Primary Examiner, Art Unit 3734